Case 17-52260-lrc                Doc 110          Filed 05/22/19 Entered 05/22/19 12:19:52                                   Desc Main
                                                  Document     Page 1 of 9
                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF GEORGIA
                                              ATLANTA DIVISION

 IN RE:                                                                                                    CASE NO.: 17-52260­lrc
 Leslie Dionne Hughes                                                                                             CHAPTER 13
 aka Leslie D Hughes,
    Debtor.
 _________________________________/
                      TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
 Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
 transfer, other than for security, of the claim referenced in this evidence and notice.

NATIONSTAR MORTGAGE LLC D/B/A MR.                                      FEDERAL NATIONAL MORTGAGE
COOPER                                                                 ASSOCIATION ("FANNIE MAE")
Name of Transferee Servicer                                            Name of Transferor Servicer

Name and Address where notices to Transferee                           Court Claim # (if known): 3
should be sent:                                                        Amount of Claim: $137,470.19
Nationstar Mortgage LLC D/B/A Mr. Cooper                               Date Claim Filed: 5/5/2017
ATTN: Bankruptcy Dept
PO Box 619096
Dallas, TX 75261-9741

Phone: 877-343-5602                                                    Phone:
Last Four Digits of Acct #: 4629                                       Last Four Digits of Acct #: 5273

Name and Address where Transferee payments
should be sent (if different from above):
Nationstar Mortgage LLC D/B/A Mr. Cooper
ATTN: Bankruptcy Dept
PO Box 619094
Dallas, TX 75261-9741

Phone: 877-343-5602
Last Four Digits of Acct #: 4629

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Andrea Betts                                                    Date: 05/22/2019
Transferee Servicer/Transferee Servicer’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 17-52260-lrc     Doc 110    Filed 05/22/19 Entered 05/22/19 12:19:52          Desc Main
                                 Document     Page 2 of 9
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 22, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, and a true and correct copy has been served via

CM/ECF or United States Mail to the following parties:

LESLIE DIONNE HUGHES, PRO SE
2270 CHARLESTON PLACE
LITHIA SPRINGS, GA 30122

MELISSA J. DAVEY
MELISSA J. DAVEY, STANDING CH 13 TRUSTEE
SUITE 200
260 PEACHTREE STREET, NW
ATLANTA, GA 30303

                                           RAS CRANE, LLC
                                           Authorized Agent for Secured Creditor
                                           10700 Abbott's Bridge Road, Suite 170
                                           Duluth, GA 30097
                                           Telephone: 470-321-7112
                                           Facsimile: 404-393-1425

                                           By: /s/Andrea L. Betts
                                               Andrea L. Betts, Esquire
                                               Email: abetts@rascrane.com
Case 17-52260-lrc   Doc 110   Filed 05/22/19 Entered 05/22/19 12:19:52   Desc Main
                              Document     Page 3 of 9
Case 17-52260-lrc   Doc 110   Filed 05/22/19 Entered 05/22/19 12:19:52   Desc Main
                              Document     Page 4 of 9
Case 17-52260-lrc   Doc 110   Filed 05/22/19 Entered 05/22/19 12:19:52   Desc Main
                              Document     Page 5 of 9
Case 17-52260-lrc   Doc 110   Filed 05/22/19 Entered 05/22/19 12:19:52   Desc Main
                              Document     Page 6 of 9
Case 17-52260-lrc   Doc 110   Filed 05/22/19 Entered 05/22/19 12:19:52   Desc Main
                              Document     Page 7 of 9
Case 17-52260-lrc   Doc 110   Filed 05/22/19 Entered 05/22/19 12:19:52   Desc Main
                              Document     Page 8 of 9
Case 17-52260-lrc   Doc 110   Filed 05/22/19 Entered 05/22/19 12:19:52   Desc Main
                              Document     Page 9 of 9
